Citation Nr: 0306746	
Decision Date: 04/08/03    Archive Date: 04/14/03	

DOCKET NO.  02-10 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private hospital care administered on April 20, 
2001.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from May 1954 to 
September 1956.

This matter arises from an April 2002 decision rendered by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Indianapolis, Indiana, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital on April 20, 2001, 
for depression.  

3.  During the veteran's unauthorized private hospital care 
on April 20, 2001, service connection was in effect for 
manic-depressive reaction, evaluated as 50 percent disabling.  

4.  VA medical facilities were feasibly available when the 
veteran received unauthorized private hospital care for 
depression on April 20, 2001.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private hospital care on April 20, 2001, have 
not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 17.120, 17.121 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001) eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant, 
and enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a 
claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary 
to substantiate her claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  



The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); see also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim, inform her 
whether she or VA bears the burden of producing or obtaining 
that evidence or information, and inform her of her appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



The veteran was furnished a statement of the case that 
informed her of the evidence used in conjunction with her 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  In 
addition, by letter dated January 8, 2003, she was notified 
of detailed information about the new rights provided under 
the VCAA. That correspondence described the evidence needed 
to substantiate her claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The record indicates that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is satisfied.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claim.  

II.  Payment or Reimbursement of the Cost of Unauthorized 
Hospital Care
Received on April 20, 2001

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on April 20, 2001.  She contends 
that VA should indemnify her against the cost of medical 
expenses that she incurred as a result of such inpatient 
treatment because her initial admission was the result of a 
medical emergency, because the admission was for a service-
connected disability, and because VA medical facilities were 
not feasibly available at the time.

The Board notes that the veteran has not contended that the 
treatment that she received at a non-VA medical facility on 
April 20, 2001, had previously been authorized by VA.  Nor 
does the record indicate as much.  As such, the provisions of 
38 U.S.C.A. § 1703 (West 1991) and 38 C.F.R. § 17.54 (2002) 
are not for 


application.  See generally Similes v. Brown, 5 Vet. App. 555 
(1994).  Thus, the Board must consider the pertinent 
provisions for a veteran entitled to VA care who obtains 
treatment at a non-VA medical facility.  Pursuant to 
38 U.S.C.A. § 1728, the Secretary of Veterans Affairs may, 
under such regulations as prescribed, reimburse a veteran for 
the reasonable value of such care or services for which the 
veteran has made payment.  See Malone v. Gober, 
10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).  
In any case where reimbursement would be in order for the 
veteran under Section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly...to the hospital or other 
health facility furnishing the care or services."  See 
38 U.S.C.A. § 1728(b).  

Such reimbursement is available only where:  (1) Such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability, or 
(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in Section 3101(9) of this 
Title), and (ii) is medically determined to have been in need 
of care or treatment, and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  See Malone, 10 Vet. App. 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).

The provisions of 38 C.F.R. § 17.53 (2002), also for 
application, state that a VA 


facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. 
§§ 17.52, 17.53 (2002).  No reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  38 C.F.R. § 17.130 
(2002).  

At the time of the private medical treatment received by the 
veteran on April 20, 2001, service connection was in effect 
for manic-depressive reaction, evaluated as 50 percent 
disabling.  On that date, the veteran presented to the 
emergency room of a private medical center.  She indicated 
that she had been severely depressed.  She had no medical 
complaints, but instead was presenting herself for medical 
screening to that facility's Respite Center.  The veteran 
complained of suicidal ideation.  The emergency room report 
indicates that the veteran had presented herself to that 
emergency room at the end of the prior month for similar 
problems.  During physical examination, she indicated that 
she had been trying to contact a crisis worker during the 
day.  She indicated that the medication that she was taking 
for her depression did not appear to be effective.  Of note 
is that she had been seen three days earlier at a VA medical 
facility for feelings of hopelessness and helplessness, and 
suicidal ideation.  At that time, she was often tearful.  She 
declined hospitalization, and verbally contracted to seek 
help/hospitalization if her suicidal thoughts became 
intolerable.

The appellant's primary contention is that she was treated 
for a service-connected disability on April 20, 2001, and 
that VA medical facilities were not feasibly available.  With 
regard to the latter, she indicated that she would have had 
to drive more than 40 miles to the nearest VA medical 
facility, and that she was unable to do so because of her 
state of mind.  She also indicated that she reported to the 
private medical facility because she had spoken at length 
with a social worker there, and had developed confidence in 
that individual.  She also indicated that she had the 


presence of mind at the time to spend a portion of the day 
trying to call the social worker on the phone before 
reporting to the emergency room.  The social worker asked her 
to consider signing herself into that private facility's 
Respite Center.  

The foregoing indicates that the veteran was, indeed, treated 
at a private medical facility's emergency room on April 20, 
2001, for her service-connected psychiatric disorder.  
However, the evidence does not establish that she was unable 
physically to report to the nearest VA medical facility, or 
that such a facility was otherwise feasibly unavailable to 
her for the treatment that she had received at the private 
medical facility on the date in question.  Notwithstanding 
the appellant's contentions to the contrary, the evidence 
simply does not indicate that circumstances precluded her 
from reporting to the nearest VA medical facility.  The Board 
emphasizes that all three of the criteria stated under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met to 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical service, and all three of the 
criteria are not met in this case.  The claimant simply has 
not established that circumstances prevented her from 
reporting to a VA medical facility for treatment.  
Consequently, there is no reasonable basis upon which to 
predicate a grant of the benefit sought.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).




ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized non-VA inpatient medical care administered on 
April 20, 2001, is denied.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

